Case 2:18-bk-23799-NB         Doc 14 Filed 12/11/18 Entered 12/11/18 11:48:42        Desc
                               Main Document     Page 1 of 2


LEON D. BAYER, Bar No. 89027
BAYER, WISHMAN & LEOTTA
Attorneys at Law
1055 Wilshire Blvd., Suite 1900
Los Angeles, CA 90017
(213)629-8801 Telephone
(213)629-8802 Fax
leonbayer@bayerwishman.com

Attorney for Creditor
Jelly, LLC



                          UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                    LOS ANGELES DIVISION

In re                                               Case No. 2:18-bk-23799-NB

JONATHAN AHRON,                                  ) Chapter 13

                          Debtor.                ) REQUEST FOR NOTICE UNDER
                                                 ) BANKRUPTCY RULE 2002
                                                 )
                                                 ) (No Hearing Required)




        PLEASE TAKE NOTICE THAT JELLY, LLC hereby gives notice as follows:

        Pursuant to 11 U.S.C. §342(f)(1), BAYER, WISHMAN & LEOTTA hereby requests that:

        (i)             all notices given or required to be give in the case; and

        (ii)            all pleadings and correspondence served or required to be served in this

case, regarding Jelly, LLC should be directed to BAYER, WISHMAN & LEOTTA at the

following mailing address effective immediately:
     Case 2:18-bk-23799-NB       Doc 14 Filed 12/11/18 Entered 12/11/18 11:48:42           Desc
                                  Main Document     Page 2 of 2



                   Leon D. Bayer, Esq.
 2
                   Bayer, Wishman & Leotta
                   1055 Wilshire Blvd., Suite 1900
 3                 Los Angeles, CA90017

 4

 5          This request encompasses all notices, copies and pleadings referred to in Rule 2002,

 6   9007 or 9008 of the Bankruptcy Rules, including, without limitation, notices of any Orders,

 7   Motions, Demands, Complaints, Petitions, Pleadings, Requests, Applications, Schedules,

 8   Statements, Plans, and any other documents brought before this court in this case, whether

 9   formal or informal, written or oral, or transmitted or conveyed by mail, delivery, telephone,

10   telecopier, telex, or otherwise which affects or seeks to affect the above case.

11

12          DATED: Yl" \\'\%                          Respectfully submitted,

13                                                    .BAYER, WISHMAN STJTO
                                                       Attorneys at Law
14

15

16                                                        LEON D. BAYER
                                                          Attorney for Creditor
17                                                        JELLY, INC.

18

19

20

21

22

23

24

25

26

27

28
